DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/05/2021 have been fully considered but they are not persuasive.
Regarding the 35 USC 112 rejections applicant argues that:
“This rejection is improper since the examiner admits that “a plurality of on-location cameras” means “two or more cameras.” Since this “plurality of on-location cameras” comprises “the same number of cameras as the in-studio cameras” as explicitly recited in the claim, there must also be two or more in-studio cameras. Accordingly, there is no ambiguity about “whether there are one or more cameras or two or more cameras being claim[ed].” Therefore, the claim meets the requirements of 35 U.S.C. § 112(b), and applicant respectfully requests withdrawal of the rejection.”
The examiner disagrees and again points out that a “predetermined number of in-studio cameras” means one or more in-studio cameras and “plurality of on-location cameras” means two or more cameras and therefore it is unclear as whether there are 
Regarding claim 1, pages 6-7 applicant argues that the examiner is adding new rules contrary to existence guidance or caselaw and USPTO policy.  The examiner disagrees with applicant’s opinion and the examiner states that it is not and was not the intention to create such a perception.  Applicant further argues that applicant is removing a method step from the method of Kumar while retaining the function of the method and therefore the claim is non-obvious.  The examiner notes that nowhere in applicant’s specification does applicant state that they are not performing steps that Kumar discloses.  Therefore, applicant does not appear to have support for arguing that applicant is removing steps from the prior art while retaining function as applicant claims.  Instead, it appears that Kumar may disclose additional subject matter that applicant does not disclose or disclose removing.  Therefore, lacking any description in applicant’s specification as to removing steps, it appears that applicant’s argument does not apply to the claims.
In response to applicant’s traversal of the Official Notice in claims 4 and 8 the examiner is providing translation of Publication of KR101373631B1 to show the Official Notice concepts.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (U.S. Patent No. 6522787) in view of Ito (U.S. Patent No. 6476874).
	Regarding claim 1, Kumar discloses:
A method for realistic offsite filming, comprising the steps of:
determining a number of cameras with corresponding positions and angles (different camera(s) having different viewpoints of the scene, 7:1-8:28);
filming a background with the determined number of cameras at the determined positions and angles (camera(s) having images recorded at various camera pan, tilt, rotate and zoom positions, 4:35-5:48);
filming a foreground with the determined number of cameras at the determined positions and angles (camera positions for the camera(s) while the camera(s) are used to generate the second images and if more than one camera is used, the camera locations are fixed, 7:1-8:28);
tracking camera movements and zoom during the step of filming a foreground (camera positions for the camera(s) while the cameras are used to generate the second images and if more than one camera is used, the camera locations are fixed, 4:43-5:48 and 7:1-8:28); and
combining the foreground and background, adjusting the presentation of the background to correspond to the tracked movements and zoom (image rendering process generates, from the image mosaic/ background image, a synthetic image that represents a view of the scene (e.g., a production set, background scene, and the like) as it would be viewed from the position of the second image camera and a composite image of the background and second camera image of the object using the blue/green screen is created, 4:11-31 and 10:49-11:16).
While Kumar films a foreground at determined positions and angles and tracks movements and zoom for use during combining with a background image, Kumar is silent with regard to tracking focus, and using focus during combining.  Ito discloses this in 5:52-6:57 where color temperature correction data, outline emphasis data, and gamma correction data, as well as focus data, zoom data, iris data, etc. are provided from a background image so that a main image can be recorded using the same settings for when the background image and main image are combined.  As can be seen in 5:52-6:57 this is advantageous in that the main image and the background image can be chromakey-combined into a natural image.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to include tracking focus, and using focus during combining.  Note that the combination with Kumar would result in adjusting the presentation of the background to correspond to the tracked focus.
Regarding claim 2, Kumar further discloses:
combining the foreground and background is performed at the same time as the step of filming a foreground (real-time, 3:31-36).
Regarding claim 3, Kumar further discloses:
displaying the combined foreground and background in real-time on studio monitors during the step of filming the foreground (displaying in real-time, 3:13-36 and 4:11-31).
Regarding claim 5, Kumar further discloses:
filming a background is performed prior to the step of filming a foreground (video from the scene image camera 15 and/or the second image camera can be stored before processing, 3:31-36).
Regarding claim 6, Kumar further discloses:
filming a background and filming a foreground are performed at the same time (real-time, 3:31-36).
Regarding claim 7, Kumar further discloses:
tracking camera movements, zoom, and focus is performed by a virtual studio system (camera locations are tracked and background scene and blue/green screen with objects are located at different locations, 4:43-5:48).

Claims 4 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (U.S. Patent No. 6522787) in view of Ito (U.S. Patent No. 6476874) in further view of Korean Publication KR101373631B1.
Regarding claim 4, Kumar is silent with regards to broadcasting the combined foreground and background live during the step of filming the foreground.  The Korean publication KR101373631B1 discloses on page 3 par. 12 and 17, and Fig. 3 the broadcasting live foreground and background images where single real-time video streams from different camera sources can be combined as a foreground and background synthesis video and broadcast.  As can be seen in par. 12 and 17, and Fig. 3 this is advantageous in that a foreground subject can be synthesized with a background to make it appear that the subject was photographed with the actual background behind them.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to include broadcasting the combined foreground and background live during the step of filming the foreground.
Regarding claim 8, see the rejection of claim 1 and note that Kumar further states that “In some studios the camera location or, if more than one camera is used, the camera locations, are fixed”.  Kumar is silent with regards to a plurality of on-location cameras comprising of the same number of cameras as the in-studio cameras (assuming the claim as written intends on there being two or more cameras based on the language “plurality”).  The Korean publication KR101373631B1 discloses on page 3 par. 12 and 17, and Fig. 3 that single real-time video streams from different camera sources can be combined as a foreground and background synthesis video and broadcast.  As can be seen in par. 12 and 17, and Fig. 3 this is advantageous in that a foreground subject can be synthesized with a background to make it appear that the subject was photographed with the actual background behind them. “A person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense” KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).  In this case since it was shown that Kumar used at least a single camera embodiment for filming the foreground and a single camera embodiment for filming the background and Kumar was shown to discloses that there could be more than one foreground camera and since the Korean publication concept showed that a 1:1 camera ratio for combining images from a subject/foreground camera and a background camera could be used, it would have been within the technical grasp of one of ordinary skill in the art using common sense to combine the concepts yielding a plurality of on-location cameras comprising of the same number of cameras as the in-studio cameras (assuming the claim as written intends on there being two or more cameras based on the language “plurality”).
Regarding claims 9-11, see the rejection of parent claim 8 and the rejection of claims 7, 3, and 4 respectively.
Regarding claim 12, Kumar is silent with regards to the on-location cameras being locked down.  Official Notice is taken that it was well known before the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to include locking down (for example, mounted on a mount that doesn’t move and is therefore locked down) cameras when recording images.  This is advantageous in the camera vibration can be prevented from blurring captured images.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to include the on-location cameras being locked down.
It is noted by the examiner that because the applicant has failed to timely traverse the old and well-known statement above, it is now taken as admitted prior art.  See MPEP 2144.03(c).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS G GILES whose telephone number is (571)272-2824.  The examiner can normally be reached on M-F 6:45AM-3:15PM EST (HOTELING).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS G GILES/           Primary Examiner, Art Unit 2697